Title: Adams’ Notes for His Argument: Special Court of Admiralty, Boston, 4–5 August 1773
From: Adams, John
To: 


       Information.
       By what Rule is Prisoner to be tryed? Answer by the civil Law.
       Statute 28. H. 8, c. 15. 11. & 12. W. 3, c. 7. 4. G, c. 11, §. 7. then
       Foster 288. Barrington 54, bottom Note—notwithstanding St. Tr. V. 8, page 213.
       It has been customary to look into both Laws, here, as it seems they do in London, at the Admiralty sessions.
       But the Principal Rule of Law upon which our defence is grounded is common to both Laws, that the Confession shall be taken alltogether.
       Woods Inst. 676. Vin. Evid. page 95 A. b. 23. 3. 5. Mod. 165. 2. Hawk. 429.
       Examen Juris Canonici. 335. Maranta Sp. Aur. 313. 314 especially.
       
       2. Corp. Juris canonici 118 of the Institute de probationibus. This is no more than an extrajudicial Confession. Phillip & Mary.
       We must therefore throw all his Confessions and Examinations into the fire, and consider the Case without them.
       But then by what Rules? Wood Inst. 310. Cod. Lib. 4. Tit. 19. §. 25. Maranta page 49. pars 4, dist. 1 77 Gail 503. 2. H.H.P.C. 290. 4. Blackst. 352. Dig. Lib. 29. Tit. 5. §. 24. “Nisi constet aliquem esse occisum, non habui Familia quaestionem.” 2. Domat 667.
       Then consider Mr. Fitches Observations upon the Evidence—his Improbabilities, Incredibilities, Absurdities, Inconsistencies &c.
      